Upon re-examination of the record, we find that our conclusions of fact filed heretofore contain some inaccuracies of statement in relation to the seven $500 notes declared upon, and we have reformed the conclusions in those particulars. This change, however, does not affect our conclusion as to the proper disposition of the *Page 648 
case. We have given careful consideration to the merits of the case, and see no reason to change our former holding. The motion for rehearing is overruled.
Overruled.
Writ of error refused.